Gray, C. J.
By a general and now well established rule of construction, the boundary “ on the county road ” would include the fee in the land to the middle of the road, if owned by the grantor; and the first part of the description, “ beginning on *558the southerly side of ” that road, being the only clause in the deed that raises any ambiguity, does not refer to any fixed monument at the edge of the road, and may have effect as indicating on which side of the road the land lay, and is not, in our opinion, sufficient to take the case out of the general rule, Boston v. Richardson, 13 Allen, 146. White v. Godfrey, 97 Mass. 472. Peck v. Denniston, ante, 17. Exceptions sustained.